DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy Harrison on June 28, 2021.  The application has been amended as follows:
In the last line of claims 1, 12, and 19, “third axle” has been replaced with -third axle, wherein the third axle is-.

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.  The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach “an end effector, comprising: a distal clevis; first and second jaws rotatably mounted to the distal clevis at a first axle; a proximal clevis rotatably coupled to the distal clevis at a second axle; and an electrical conductor extending through and electrically bypassing the proximal clevis and terminating at the distal clevis to supply electrical energy to at least one of the first and second jaws via conduction, wherein the electrical conductor provides a rigid arcuate section that prevents the electrical conductor from contacting the proximal clevis and a third axle, wherein the third axle is mounted to the proximal clevis proximal to the second axle”, along with a corresponding procedure, in the context of the claim as a whole.

Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794